EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  It is noted that the counting of the line numbers used below includes counting the lines where the text is completely lined-through.
The application has been amended as follows: 
In Claim 1 line 3, the phrase “external cutting member;” has been replaced with --external cutting member comprising hair-guiding elements;--.
In Claim 1 line 8, the phrase “in circumferential direction” has been replaced with --in a circumferential direction--.
In Claim 1 line 9, the phrase “around an axis of rotation” has been replaced with --around the axis of rotation--.
In Claim 1 lines 11-12, the phrase “comprises an outer surface, a front surface and an outer surface” has been replaced with --comprises a front surface and an outer surface--.
In Claim 1 lines 12-13, the phrase “towards hair-guiding elements of the external cutting member, and” has been replaced with --towards the hair-guiding elements of the external cutting member respectively, and--.
In Claim 1 line 23, the phrase “a plurality of hair-guiding elements” has been replaced with --the hair-guiding elements--.
In Claim 1 lines 25-26, the phrase “in circumferential direction” has been replaced with --in the circumferential direction--.
In Claim 1 line 29, the phrase “during rotation of the” has been replaced with --during the rotation of the--.
In Claim 1 line 45, the phrase “during rotation of the” has been replaced with --during the rotation of the--.
In Claim 1 line 49, the phrase “between the respective cutting edges” has been replaced with --between respective ones of the cutting edges--.
Claims 2, 4-6, and 8-14 have been cancelled.
In Claim 15 line 2, the phrase “two hair-cutting units according to claim 1” has been replaced with --two hair-cutting units according to claim 1 on the supporting member--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses a rotary shaver with the specific relationships between the part of the external cutting member and the internal cutting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724